UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-6336



LARRY GARY, JR.,

                                             Plaintiff - Appellant,

          versus


CAPTAIN JONES; CORRECTIONAL OFFICER MARTIN;
CORRECTIONAL OFFICER RIDDICK; NURSE PERRY;
CORRECTIONAL OFFICER MANNING,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior Dis-
trict Judge. (CA-00-1-5-BR)


Submitted:   April 27, 2000                    Decided:   May 4, 2000


Before NIEMEYER and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Larry Gary, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Larry Gary, Jr., a North Carolina inmate, appeals the district

court’s order denying relief on his 42 U.S.C.A. § 1983 (West Supp.

1999) complaint under 28 U.S.C.A. § 1915(e)(2)(B) (West Supp.

1999).   We have reviewed the record and the district court’s opin-

ion and find that this appeal is frivolous.   Accordingly, we dis-

miss the appeal on the reasoning of the district court.   See Gary

v. Jones, No. CA-00-1-5-BR (E.D.N.C. Feb. 11, 2000).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          DISMISSED




                                 2